Citation Nr: 0906434	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-21 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for cerebrovascular 
accident.

2. Entitlement to service connection for left side paralysis, 
to include as secondary to cerebrovascular accident.

3. Entitlement to service connection for coronary artery 
disease.

4. Entitlement to service connection for diabetes mellitus 
type II, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
March 1969, and again from December 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that reopened the claims of entitlement to service 
connection for cerebrovascular accident, left side paralysis, 
and coronary artery disease, based on new and material 
evidence, but denied each of the claims on the merits.  The 
RO also denied the Veteran's application to reopen a claim of 
entitlement to service connection for diabetes mellitus type 
II, as secondary to Agent Orange exposure.  The Veteran 
perfected a timely appeal of these determinations to the 
Board.

The Veteran testified at a May 2006 Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
these proceedings has been associated with the Veteran's 
claims file.

In a May 2007 decision, the Board reopened and denied the 
Veteran's claims, and he appealed the decisions to the U.S. 
Court of Appeals For Veterans Claims (Court).  In July 2008, 
the Veteran, through his attorney, and the Secretary of 
Veterans Affairs submitted a Joint Motion to Vacate in Part 
and Remand.  In an August 2008 Order, the Court granted the 
motion, vacated the May 2007 Board decision, and remanded the 
case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran claims that he served a Temporary 
Duty assignment (TDY) of 60 days in the Republic of Vietnam 
in 1968, and is thus entitled to presumptive service 
connection for his type II diabetes mellitus.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In May 2004 and January 2005 statements received by VA, the 
Veteran requested that VA obtain his military pay records for 
his period of service.  In a June 2005 Statement of the Case, 
the RO informed the Veteran that VA had requested 
confirmation or verification of any in-country Vietnam 
service from the Service Department and the National 
Personnel Records Center (NPRC), but that a response received 
from the NPRC indicated that they were unable to verify that 
the Veteran actually had any in-country service in the 
Republic of Vietnam.  The RO also informed the Veteran and 
that copies of his service personnel records were provided, 
but that these records did not show that the Veteran had in-
country service in Vietnam; rather, they indicated that the 
Veteran served in Taiwan in 1968.

If VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonably certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  VA will make a 
record of any oral notice conveyed to the claimant.  The 
notice must contain the following information (i) The 
identity of the records VA was unable to obtain; (ii) An 
explanation of the efforts VA made to obtain the records; 
(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and (iv) A notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1) (2008).

In this case, the Veteran's pay records during his period of 
service in 1968 are not of record, there is no indication 
that such pay records were unable to be obtained by VA.  
Also, there is no indication that the Veteran was provided 
notice that his pay records during his period of service were 
unable to be obtained by VA, or that he was provided any 
explanation of the efforts VA made to obtain such records.

Moreover, the Veteran's military pay records are pertinent in 
instant claim, given the conflicting evidence regarding 
whether the Veteran had TDY service in Vietnam.  The 
Veteran's personnel records reflect service in Taiwan from 
February 1968 to March 1969, but indicate no service in 
Vietnam.  They do, however, indicate that the Veteran 
received the Vietnam Service Medal (VSM) for his period of 
service between September 1965 and March 1969, but do not 
indicate the type of service for which the Veteran was 
awarded the VSM.  Furthermore, during a September 1971 Board 
of Officers proceeding, the Veteran's legal representative 
provided a statement on the Veteran's behalf, which 
indicated, in part, that the Veteran had served a TDY in 
Vietnam from August to November 1968.  

However, service treatment records indicate that the Veteran 
received treatment in Taiwan in March and April 1968, and in 
September, October, and November 1968; the Veteran's latest 
date of treatment in April was April 18, 1968, and his 
earliest treatment note in September is dated September 12, 
1968.  Furthermore, the Veteran's Performance Report for the 
period of December 1967 to December 1968, while indicating 
his various duties, achievements, accomplishments, 
contributions, and extra-curricular activities, does not 
indicate any TDY in Vietnam during the reporting period.

In light of the above, a remand in order for the RO to 
attempt to obtain the Veteran's pay records to from April 18, 
1968 to September 12, 1968 is warranted.  If such records are 
not able to be obtained, the Veteran should be informed that 
VA was unable to obtain such records, provided an explanation 
of the efforts VA made to obtain the records, and given a 
description of any further action VA will take regarding the 
claim, including, but not limited to, notice that VA will 
decide the claim based on the evidence of record unless the 
claimant submits the records VA was unable to obtain.

Also, the resolution of the Veteran's service connection 
claim for type II diabetes mellitus might impact the 
Veteran's service connection claims for cerebrovascular 
accident, left side paralysis, to include as secondary to 
cerebrovascular accident, and coronary artery disease.  Under 
these circumstances, the Board finds that the above issues 
are inextricably intertwined, and that a decision at this 
time with respect to any of the Veteran's service connection 
claims would be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
Veteran's pay records, including those 
indicating any hazardous duty pay or 
other special pay status, for the 
period from April 18, 1968 to September 
12, 1968, and associate such records 
with the claims folder.  Any 
unsuccessful attempts to obtain such 
records should be documented and 
associated with the claims folder.  If 
such records are not able to be 
obtained, the Veteran should be 
informed that VA was unable to obtain 
such records, provided an explanation 
of the efforts VA made to obtain the 
records, and given a description of any 
further action VA will take regarding 
the claim, including, but not limited 
to, notice that VA will decide the 
claim based on the evidence of record 
unless the claimant submits the records 
VA was unable to obtain.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


